Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 23, 1990, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged him with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
Claimant admitted that while he was receiving unemployment insurance benefits, he continued to visit the business premises, signed checks for the business, picked up and handled the mail, and participated in efforts to rent or sell the premises as well as the equipment for the business. This evidence supports the conclusion that claimant’s activities in connection with the closing down of the business were continuous and significant and that he therefore was not totally unemployed (see, Matter of St. Germain [Ross] 78 AD2d 565; Matter of Lieberman [Esmarco Contrs.—Catherwood] 20 AD2d 835). Furthermore, there is substantial evidence in the record to support the decision that claimant willfully made false statements to obtain benefits (see, Matter of Muller [Levine] 50 AD2d 1005, lv denied 40 NY2d 806) and that the benefits were recoverable (Labor Law § 597 [4]).
*944Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Crew III and Harvey, JJ., concur.